DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action responds to the amendment and argument filed by applicant on May 16, 2022 in  response to the Office Action mailed on February 16, 2022.

Status of the Claims
Claims 1-5, 7-13 and 15-20 are pending.
Claims 1-2, 9-10,  and 17-18 are currently amended. 
Claims 6 and 14 are cancelled. 

Allowance
 Claims  1-5, 7-13 and 15-20 are allowed. Applicant’s amendment and argument filed on May 16 are considered and they are persuasive.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of these claims is the inclusion of the limitation of claim 1 of engaging, with the first transaction terminal, a first payment device type module corresponding to a payment device type associated with a first payment device used to initiate a first transaction, the first payment device type module enabling the reading of first payment data associated with the first transaction from the first payment device, wherein the payment device type comprises at least one of a magnetic stripe payment device, a chip payment device, or a contactless payment device, wherein the first payment data comprises data elements specified by ISO 8583 associated with the first payment device type, using the first payment type module, reading, with the first transaction terminal, the first payment data from the first payment device by co-action between the first transaction terminal and the first payment device at a merchant point-of-sale, generating, with the first transaction terminal, a first message by converting the read first payment data according to the first message protocol with the provider layer,
the first message protocol specifying at least one of a first message format or arrangement of the first payment data, translating, with the first transaction terminal, the first message from the first
message protocol to the standard message protocol with the adapter layer to form a first transaction message including the first payment data associated with the first transaction,
the standard message protocol specifying at least one of a standard message format or arrangement of the first payment data, which is not found in the prior art of records. The other independent claims contain similar subject matter and the dependent claims are also allowable based on their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKIB MASUD whose telephone number is (571)270-5390. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROKIB MASUD/Primary Examiner, Art Unit 3687